Exhibit 10.1 AGREEMENT AND PLAN OF MERGER BY AND AMONG NEWGEN BIOPHARMA CORPORATION, RETROSPETTIVA, INC. AND RETROSPETTIVA ACQUISITIONS, INC. Dated as of July22, 2010 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 1.1 Definitions 1 1.2 Exhibits 8 ARTICLE II THE MERGER 8 2.1 The Merger 8 2.2 Closing 8 2.3 Filing of Certificate of Merger 8 2.4 Effect of Merger 8 2.5 Certificates of Incorporation and Bylaws 9 2.6 Directors and Officers 9 2.7 Effect on Stock. 9 2.8 No Further Ownership Rights in Company Stock 10 2.9 Exchange of Certificates. 10 2.10 Exemption from Registration 11 2.11 Further Action 11 ARTICLE III CONDITIONS TO CLOSING 11 3.1 Conditions to the Obligations of the Company 11 3.2 Conditions to Parent’s and the Merger Subsidiary’s Obligations 14 ARTICLE IV COVENANTS PRIOR TO CLOSING 16 4.1 Affirmative Covenants 16 4.2 Negative Covenants 17 4.3 Notice of Developments. 19 4.4 Exclusivity 20 4.5 HSR Act Filing 20 4.6 Consents 20 4.7 Publicity 20 4.8 Super 8-K Preparation and Filing 20 4.9 Other Filings 21 4.10 Company Shareholder Approval 21 4.11 Votes of Principal Shareholders 21 4.12 Financing 21 4.13 Copies of Tax Returns 21 4.14 Other Actions 22 4.15 Required Information 22 ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE COMPANY 22 5.1 Organization and Power; Subsidiaries and Investments 23 5.2 Authorization 23 5.3 Capitalization 23 i 5.4 No Breach 24 5.5 Financial Statements. 24 5.6 Absence of Certain Developments 24 5.7 Real Property Leases 25 5.8 Title to Assets 25 5.9 Contracts and Commitments. 25 5.10 Proprietary Rights. 27 5.11 Governmental Licenses and Permits 28 5.12 Proceedings 29 5.13 Compliance with Laws 29 5.14 Environmental Matters 29 5.15 Employees 29 5.16 Employee Benefit Plans. 30 5.17 Insurance. 31 5.18 Tax Matters. 31 5.19 Brokerage 32 5.20 Undisclosed Liabilities 32 5.21 Information Regarding Directors and Officers 32 5.22 Books and Records 32 5.23 Interest in Customers, Suppliers and Competitors 32 5.24 Shareholder Notice Materials 33 5.25 FCPA Compliance 33 5.26 Financial Recordkeeping and Reporting Compliance 33 5.27 OFAC Compliance 33 5.28 Full Disclosure 33 ARTICLE VI REPRESENTATIONS AND WARRANTIES OF PARENT AND THE MERGER SUBSIDIARY 34 6.1 Organization and Power; Subsidiaries and Investments 34 6.2 Authorization 34 6.3 Capitalization 35 6.4 No Breach 35 6.5 Financial Statements. 35 6.6 Absence of Certain Developments 36 6.7 Real Property Leases 36 6.8 Title to Assets 36 6.9 Contracts and Commitments. 36 6.10 Proprietary Rights. 37 6.11 Governmental Licenses and Permits 38 6.12 Proceedings 38 6.13 Compliance with Laws 38 6.14 Environmental Matters 38 6.15 Employees 39 6.16 Employee Benefit Plans. 39 6.17 Insurance 40 6.18 Tax Matters. 40 6.19 Brokerage 41 ii 6.20 Undisclosed Liabilities 41 6.21 Information Regarding Directors and Officers 41 6.22 Books and Records 41 6.23 Interest in Customers, Suppliers and Competitors 41 6.24 Other Filings 42 6.25 Full Disclosure 42 6.26 SEC Filings 42 6.27 Independent Accountants 42 6.28 Sarbanes-Oxley Compliance 43 6.29 FCPA Compliance 43 6.30 Financial Recordkeeping and Reporting Compliance 43 6.31 OFAC Compliance 43 6.32 Internal Controls 43 ARTICLE VII TERMINATION 44 7.1 Termination 44 7.2 Effect of Termination 44 7.3 Waiver of Right to Terminate 44 ARTICLE VIII ADDITIONAL AGREEMENTS; COVENANTS AFTER CLOSING 45 8.1 Mutual Assistance 45 8.2 Survival of Representations, Warranties, Covenants and Agreements 45 8.3 Indemnification by the Parent Control Shareholders. 45 8.4 Indemnification by the Company 46 8.5 Remedies 46 8.6 Specific Performance 46 8.7 Notice Of Claim 47 8.8 Confidentiality 48 8.9 Expenses 48 8.10 Disputes; Arbitration Procedure. 48 8.11 Further Transfers 49 8.12 Transfer Taxes; Recording Charges 49 ARTICLE IX MISCELLANEOUS 49 9.1 Amendment and Waiver 49 9.2 Notices 49 9.3 Assignment 50 9.4 Severability 50 9.5 No Strict Construction 50 9.6 Captions 51 9.7 No Third Party Beneficiaries 51 9.8 Complete Agreement 51 9.9 Counterparts 51 9.10 Governing Law and Jurisdiction 51 iii AGREEMENT AND PLAN OF MERGER THIS
